DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 11 January, 2021.
Claims 1, 3, 7, 18 and 20 have been amended.
Claims 1 – 15 and 17 - 21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term “biometrics” was previously interpreted in the Office Action dated 4 December, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 9 and 18 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 18 recites the limitation “the location” in the notifying step.  There is insufficient antecedent basis for this limitation in the claim. Claims 4 and 20 share this defect.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7, 8, 10 – 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al.: (US PGPUB 2015/0120094 A1) in view of Natarajan et al.: (US PGUB 2017/0132393 A1) and in further view of Mehdizadeh (US PGPUB 2013/0151267 A1) and in further view of Gopinathan et al.: (US PGPUB 2011/0092825 A1).
CLAIMS 1, 10 and 18
Kimchi discloses a delivery system that utilizes drones that includes the following limitations:
receiving information indicating a user is scheduled to receive [an item of inventory]; (Kimchi 0124);
determining a route between a [source location] storing the [item of inventory] and a residence of the user utilizing a drone; (Kimchi 0020, 0023, 0037, 0095, 0115, 0118, 
sending the [item of inventory] in a container from the [source location] to the residence of the user utilizing the route navigated by the drone; (Kimchi 0020, 0023, 0026, 0033, 0129, 0130, 0132);
wherein the drone docks with a lockbox so that the container is received by the lockbox; (Kimchi 0039, 0046, 0067 – 0074, 0090, 0094, 0095);
notifying the user that the [item of inventory] has been received at the residence based on delivery by the drone for consumption utilizing one or more systems integrated at the (Kimchi 0074, 0095, 0139);
releasing safeguards of the lockbox to dispense the [item of inventory] at the residence of the user from the container after deliver by the drone for utilization by the user in response to receiving one or more [access codes or other identifier] from the user through the one or more systems integrated with the residence of the user and separate from the container; (Kimchi 0067, 0074, 0081, 0086, 0090, 0095, 0098).
Kimchi discloses an unmanned aerial vehicle deliver system for delivering items of inventory from a source location to a delivery location, including a residence of a user (i.e. the user’s home) using an aerial drone. The delivery location may also be: a place of business, or any location where a user is located (0023). The system receives an indication that an item of inventory should be delivered to the user, determines a route between the source location and delivery location, sends the item of inventory in a container from the source location to the delivery location, docks with a lockable storage compartment or drop box (i.e. lockbox), and notifies the user that the item of inventory has been delivered. The system unlocks the lockbox, and the container in response to receiving an access code from the user using a control station 
Kimchi discloses a wide variety of source locations/material handling facilities including “order fulfillment facilities, retail facilities and other facilities” (0023).  While Kimchi may be broadly construed to encompass medications delivery from a pharmacy or dispensary, Kimchi does not expressly disclose that the item of inventory is a medication, and that the source location is a dispensary. Natarajan (0004, 0005, 0011, 0035, 0038) discloses a prescription home delivery system that includes delivering a prescription medication home delivery service that include delivering a medication from a pharmacy to a location of a user, including the user’s home, using an autonomous vehicle such as a robotic vehicle or unmanned aerial vehicle (UAV) – i.e. a drone. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi so as to have included delivering prescriptions from a dispensary to a user’s location, in accordance with the teachings of Natarajan in order to allow the user to have medications delivered to their home so that they do not have to go out while sick, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
With respect to the following limitations:
With respect to the following limitations:
releasing safeguards of the lockbox in response to receiving one or more biometrics from the user through the one or more systems integrated with the [location] of the user and separate from the container; (Mehdizadeh paragraph 0002, 0005, 0009, 0011, 0013, 0014, 0027, 0028).

integrated with the location. Further, the fingerprint reader and camera are separate from the medication – i.e. the prescription refill is construed as a container. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi/Natarajan so as to have included biometric authentication to release the medication from the lockbox, in accordance with the teachings of Mehdizadeh in order to provide security in connection with access to and dispensing of medications or pharmaceutical products (0005), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
With respect to the following limitations:
wherein the medication is sent in response to the one or more biometrics including a biometric reading of the user read by a biometric wearable at the residence; (Gopinathan 0006, 0008, 0019, 0033).

Examiner notes that prescribing drugs to a patient based on their biometric readings is old and well known in the art. For example, a patient having high blood pressure or blood glucose readings may have an appropriate drug prescribed by a doctor and fulfilled by a pharmacy. This is a routine occurrence in medicine.
With respect to Claim 18, Kimchi also discloses:
a server storing instruction in a memory therein and one or more processors that execute the instruction to [perform operations recited in Claim 1]; (Kimchi 0147 - 0149).

CLAIMS 2 and 3
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses the limitations above relative to Claims 1, 10 and 18 respectively. Additionally, Kimchi discloses the following limitations:
receiving the medication in the container, wherein the container is configured for transport by the drone; (Kimchi 0033, 0039 - 0043);
the drone navigates airspace between at least the dispensary and the residence of the user; (Kimchi 0020, 0023, 0095).
CLAIMS 4 and 11
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses the limitations above relative to Claims 1 and 10. Additionally, Kimchi discloses the following limitations:
the one or more systems integrated at the (Kimchi 0075).
CLAIM 12
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses the limitations above relative to Claim 10. Additionally, Kimchi discloses the following limitations:
lockboxes at each of the one or more residences for receiving the container and securing the medication until authorized for release by the user; (Kimchi 0090, 0095).
CLAIMS 7, 13 and 20
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses the limitations above relative to Claims 1, 10 and 18 respectively. Additionally, Kimchi discloses the following limitations:
authenticate the user using one or more [access codes] in response to the container being delivered to the lockbox at the residence of the user by the drone, wherein the user at least temporarily resides at the (Kimchi 0067, 0074, 0081, 0086, 0090, 0098);
the computing system receives [access code] for authenticating the user in communication with the computing system to release the medication to the user; (Kimchi 0067, 0074, 0081, 0086, 0090, 0098).
With respect to the following limitation:
utilizing one or more biometrics from one or more biometric sensors
The combination of Kimchi/Natarajan discloses entering access codes to authenticate a user and permit access to the medication and/or the container, but not biometric authentication. Nonetheless Kimchi includes any other identification technology within the scope of the invention. Examiner construes biometric authentication to include voice recognition, DNA, fingerprints, eye scans, etc., as disclosed in the specification. Mehdizadeh discloses a bank of electronic lockboxes configured to contain medication for a particular customer. The bank of lockboxes includes a biometric fingerprint reader and a camera for facial/retinal recognition. A customer in notified when a medication is ready for pickup from a particular lockbox. The customer uses the fingerprint reader and/or the camera for facial/retinal recognition in order to release the medication from the lockbox. The fingerprint reader is attached to the bank of lockboxes – i.e. integrated with the location. Further, the fingerprint reader and camera are separate from the medication – i.e. the prescription refill is construed as a container. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi/Natarajan/Gopinathan so as 
CLAIM 8
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses the limitations above relative to Claim 7. With respect to the following limitations:
wherein the container is configured for transport by the drone; (Kimchi 0033, 0039 - 0043).
With respect to the following limitation:
the authenticating is performed utilizing a biometric identifier associated with the user, (Mehdizadeh paragraph 0002, 0005, 0009, 0011, 0013, 0014, 0025 - 0028).
The combination of Kimchi/Natarajan/Gopinathan discloses entering access codes to authenticate a user and permit access to the medication and/or the container, but not biometric authentication. Nonetheless Kimchi includes any other identification technology within the scope of the invention. Examiner construes biometric authentication to include voice recognition, DNA, fingerprints, eye scans, etc., as disclosed in the specification. Mehdizadeh discloses a bank of electronic lockboxes configured to contain medication for a particular customer. The bank of lockboxes includes a biometric fingerprint reader and a camera for facial/retinal recognition. A customer in notified when a medication is ready for pickup from a particular lockbox. The customer uses the fingerprint reader and/or the camera for facial/retinal recognition in order to release the medication from the lockbox. The fingerprint reader is attached to the bank of integrated with the location. Further, the fingerprint reader and camera are separate from the medication – i.e. the prescription refill is construed as a container. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi/Natarajan/Gopinathan so as to have included biometric authentication to release the medication from the lockbox, in accordance with the teachings of Mehdizadeh in order to provide security in connection with access to and dispensing of medications or pharmaceutical products (0005), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al.: (US PGPUB 2015/0120094 A1) in view of Natarajan et al.: (US PGUB 2017/0132393 A1) and in further view of Mehdizadeh (US PGPUB 2013/0151267 A1) and in further view of Gopinathan et al.: (US PGPUB 2011/0092825 A1) and in further view of Gunderson et al.: (US PGPUB 2014/0046690 A1).
CLAIM 6
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses the limitations above relative to Claim 1. With respect to the following limitations:
the medication is sent in response to a biometric reading of the user read by a biometric wearable exceeding a threshold; (Gunderson 0132 - 0134, 0165 - 0167).
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses a wearable device with sensors for monitoring bio-data readings of a patient while at home or another remote location (i.e. EKG, oxygen saturation, blood pressure, pulse, temperature, etc.). The data is interpreted by a physician and a prescription may be ordered by the physician and subsequently .
Claims 5, 9, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al.: (US PGPUB 2015/0120094 A1) in view of Natarajan et al.: (US PGUB 2017/0132393 A1) and in further view of Mehdizadeh (US PGPUB 2013/0151267 A1) and in further view of Gopinathan et al.: (US PGPUB 2011/0092825 A1) and in further view of Dickie et al.: (US PGPUB 2015/0048102 A1).
CLAIMS 9, 15 and 17
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses the limitations above relative to Claims 1 and 11 respectively. With respect to the following limitations:
the container includes a plurality of compartments associated with medications for different times;(Dickie paragraph 0055 – 0057, 0068 and Figure 3);
the computing system prompts the user to take the medication in the one or more residences associated with the user and provides instructions for the user to take the medication; (Dickie paragraph 0013, 0090);
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan does not disclose multi-compartment containers and medication reminders. Dickie discloses a multi-compartment medication container that reminds a user when it is time to take a dose and provides instructions as to which compartment to take the medication from and what the pills look like. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the pneumatic tube delivery system of Kimchi/Natarajan/Mehdizadeh/Gopinathan so as to have included a multi-dose reminder container, in accordance with the teachings of Dickie in order to insure medication compliance (0001), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIM 19
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses the limitations above relative to Claim 18. Additionally, Kimchi discloses the following limitations:
indicate to the user that the medication is available to be taken; (Kimchi 0074, 0095, 0139).
With respect to the following limitations:
provide instructions for taking the medication; (Dickie paragraph 0090);
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan does not disclose instructions for taking the medication.  Dickie discloses a multi-compartment medication container that 
CLAIM 5
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses the limitations above relative to Claim 4. With respect to the following limitations:
the speakers provide instructions for the user to take the medication; (Dickie paragraph 0090);
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan disclose a speaker to notify the user that the carrier has been received, but not instructions to take the medication.  Dickie discloses a multi-compartment medication container that reminds a user to take a dose and provides instructions as to which compartment to take the medication from and what the pills look like using voice messages. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the pneumatic tube delivery system of Kimchi/Natarajan/Mehdizadeh/Gopinathan so as to have included voice instructions to take a medication, in accordance with the teachings of Dickie in order to insure medication compliance (0001), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al.: (US PGPUB 2015/0120094 A1) in view of Natarajan et al.: (US PGUB 2017/0132393 A1) and in further view of Mehdizadeh (US PGPUB 2013/0151267 A1) and in further view of Gopinathan et al.: (US PGPUB 2011/0092825 A1) and in further view of Bhatt et al.: (US PGPUB 2002/0048600 A1).
CLAIM 21
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses the limitations above relative to Claim 1. With respect to the following limitations:
the medication is sent a plurality of times throughout a day based on at least a schedule; (Bhatt 0003).
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses delivering medications but does not disclose multiple doses of a medication taken per day. Bhatt teaches that it is old and well known for medications to be taken multiple times per day. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the pneumatic tube delivery system of Kimchi/Natarajan/ Mehdizadeh/Gopinathan so as to have included a multiple doses per day, in accordance with the teachings of Bhatt, in order to properly treat a patient’s medical condition, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al.: (US PGPUB 2015/0120094 A1) in view of Natarajan et al.: (US PGUB 2017/0132393 A1) and in further view of Mehdizadeh (US PGPUB 2013/0151267 A1) and in further view .
CLAIM 14
The combination of Kimchi/Natarajan/Mehdizadeh/Gopinathan discloses the limitations above relative to Claim 11. Additionally, Kimchi discloses the following limitations:
wherein a lockbox integrated with the one or more residences releases the medication to the user in response to the user providing an identifier; (0067, 0074, 0081, 0086, 0090, 0095, 0098).
With respect to the following limitation:
and the one or more biometrics; (DiMichele 0014 – 0023)
The claim requires two forms of authentication – an identifier and a biometric. Kimchi discloses an identifier. DiMichele discloses an electronic lock, controlled by a processor that requires two-factor authentication including an identifier and a biometric. The invention may be applicable to any type of device such as cash boxes, bill boxes, coupon boxes, voucher boxes, etc. These boxes may be construed as “lockboxes”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the pneumatic tube delivery system of Kimchi/Natarajan/Mehdizadeh/Gopinathan so as to have included an electronic lock that requires two-factor authentication, in accordance with the teachings of DiMichele, in order to insure the identity of the user trying to open the lock, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.


Response to Arguments
The U.S.C. 103 Rejections
Applicant argues that Mehdizadeh and Gopinathan are improperly combined with Kimchi and Natarajan because they do not refer to drones or equivalents. It appears that Applicant is arguing the references separately when they are meant to be combined. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, both Kimchi and Natarajan teach delivering items, including medications by UAVs or drones.
Applicant further asserts that Mehdizadeh and Gopinathan do not teach being combined with art teaching drone delivery. For example, Applicant asserts that Mehdizadeh is for delivery at a pharmacy. However, Examiner asserts that Mehdizadeh teaches features of lockboxes – i.e. biometric locks – that may be reasonably combined with the lockbox of Kimchi. 
Similarly, Gopinathan teaches remote medical consultation and care that includes therapy that may be provided directly to the patient by electronically prescribing medications that are dispensed and delivered by pharmacies according to patient instructions, such as by mail or courier service. It would be obvious to not only include delivery by drone, but to combine the electronic prescription transmission and subsequent home delivery of Gopinathan with the drone delivery system of Kimchi.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 107316222 A to Cai Yong discloses ordering and delivering medications by drone.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.

/JOHN A PAULS/Primary Examiner, Art Unit 3626   						

Date: 8 March, 2021